In November, 1870, in a suit of Norfleet v. John Bond, a receiver was appointed to take charge of certain effects of John Bond, which was alleged to be in the hands of others, among which effects was a bond in the hands of defendant, Alex. H. Bond. And said Alex. H. Bond had notice of the appointment of the receiver, and was forbidden to interfere in any way with the effects. Instead of delivering over the bond to the receiver, he put it into the hands of an attorney, who at Spring Term, 1871, brought suit on it and obtained judgment at Fall Term, 1871, and sued out execution. An order was then made for him to *Page 98 
show cause why he should not be attached for contempt. Upon the return of the rule he alleged that he had not violated the order, that he was not obliged to deliver the bond to the receiver, that he had bought it for value, and had put it in suit only to secure it, and with no purpose to collect it, and that in anything that he had done he had not intended any contempt of the Court.
Upon this state of facts the defendant was clearly in contempt, and it was within the power of the Court to punish him with fine and cost. There was abundant cause prima facie to make the rule. In consideration, however, that the defendant purged himself of any intentional disobedience to the order of the Court, the Court in its discretion ordered the rule to be discharged upon the payment of costs. This is the least that could have been done. Cost had been incurred by reason of at least the apparent fault of the defendant, and he was excused upon payment of that cost.
See ex parte Moore, 63 N.C. 397.
No error.
PER CURIAM.                                    Judgment affirmed.